DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JULIO RIVERA,
                                Appellant,

                                    v.

                    NEW HOPE POWER COMPANY,
                            Appellee.

                              No. 4D17-3704

                          [November 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-
2015CA005566XXXXMB AO.

  Paul B. Feltman of Alvarez, Feltman, & DaSilva, P.L., Coral Gables, for
appellant.

   Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm
Beach Gardens, and C. Brooks Ricca, Jr. of C. Brooks Ricca, Jr. and
Associates, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Yero v. Miami-Dade Cty., 838 So. 2d 686 (Fla. 3d DCA
2003).

MAY AND FORST, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.